                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JOHN W. PEROTTI,                                       No. 05-60172
              Plaintiff,                               District Judge Laurie J. Michelson
v.                                                     Magistrate Judge R. Steven Whalen
MS. MARLBERRY, ET AL.,

              Defendants.
                                                   /

           ORDER DENYING WITHOUT PREJUDICE DOC. # 249 and #250
                  AND SCHEDULING STATUS CONFERENCE
       Plaintiff John W. Perotti has filed a motion to amend his prayer for relief and
extend the discovery deadline [Doc. #249], and a motion for default judgment and/or

sanctions for refusal to comply with a subpoena [Doc. #250]. These motions were filed

pro se, after Plaintiff’s former counsel filed a notice of withdrawal. Since that time, the
Court has appointed attorney Daniel E. Manville, Director of Michigan State University

Law School’s Civil Right Clinic, to represent Plaintiff [Doc. #260]. It would therefore be

prudent for the parties and the Court to reassess these motions after Plaintiff has
consulted with his counsel, and after the Court schedules a status conference.1

       Therefore, Plaintiff’s motion to amend and to extend discovery [Doc. #249] and
his motion for sanctions [Doc. #250] are DENIED WITHOUT PREJUDICE.
       Counsel for the parties will appear for a status conference before the Honorable R.

Steven Whalen, Executive Magistrate Judge, at the following date, time, and place:



       1
        I will note that now that Plaintiff is represented, I am inclined to extend
discovery. This will be discussed at the status conference.
                                             -1-
      Wednesday, February 13 @ 10:00 a.m.
      Room 635, United States Courthouse
      231 W. Lafayette Blvd.
      Detroit, MI 48226

      IT IS SO ORDERED.


                                      s/ R. Steven Whalen
                                      R. STEVEN WHALEN
                                      UNITED STATES MAGISTRATE JUDGE
Dated: January 28, 2019




                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 28, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -2-
